Citation Nr: 0112536	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  He died in September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant submitted an undated statement from Dr. H. K., 
received in October 1999, noting that the veteran had been 
his patient for three years and that his lung cancer, as 
likely as not, was caused by exposure to Agent Orange or 
other herbicides while the veteran was serving in Vietnam.  
The doctor provided no clinical records and the RO should 
take the appropriate steps to try to obtain those records.  

The evidence also shows that the veteran received treatment 
from Dr. T. L., who signed the Certificate of Death and 
indicated that he had attended the veteran from May to 
September 1999.  Accordingly, the RO should take the 
appropriate steps to try to obtain those treatment records.

In addition, Dr. H. K. provided no supporting evidence for 
the medical opinion as to the causation of the veteran's lung 
cancer.  Accordingly, the Board finds that a review of the 
records, after the above noted development, and a medical 
opinion as to the cause of the veteran's lung cancer is 
necessary.

The veteran's DD Form 214 does not specify any service in 
Vietnam.  It does show that he had approximately four months 
of foreign and/or sea service.  In addition, he received the 
Parachute Badge, the Armed Forces Expeditionary Medal, and 
the Combat Infantryman Badge.  There is an issue as to 
whether he served in Vietnam and was exposed to Agent Orange 
or other herbicides.  Accordingly, the Board finds that a 
review of the veteran's personnel records and verification of 
the location of the veteran during service from the National 
Personnel Center is necessary.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
respiratory disorder, including lung 
cancer, during and since service.  After 
securing the necessary release, the RO 
should obtain these records, to include 
copies of the clinical records from Dr. 
H. K. and Dr. T. L.

2.  The RO should contact the National 
Personnel Records Center and request the 
veteran's service personnel records (201 
File) and a DA Form 20, to determine 
whether the veteran had service in 
Vietnam.

3.  After any additional medical records 
and the veteran's service personnel 
records have been associated with his 
claims folder, the RO should arrange for 
a physician, an oncologist if possible, 
to review the veteran's claims folder and 
provide a medical opinion as to the 
etiology of the veteran's lung cancer.  
The physician should note specifically 
whether it is as likely as not that the 
veteran's lung cancer was due to exposure 
to Agent Orange or an herbicide, or some 
other exposure during service.  The 
physician should provide supporting 
evidence for all opinions noted.

4.  After the above has been completed to 
the extent possible, the RO must review 
the claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




